          Case 9:20-cv-00131-DLC Document 4 Filed 08/24/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  BLACKWOOD LC FUNDING, LLC,
  and PATRICK A. LEISER AND                          CV 20-131-M-DLC-KLD
  GAYLE L. LEISER REVOCABLE
  TRUST,
                                                      ORDER OF RECUSAL
                       Plaintiffs

  vs.

  TREVOR SCHAEFER,

                       Defendant.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 24th day of August, 2020.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
